DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s confirmation of the election without traverse of Group I, species A a) and B a), claims 1-3, 5, 6 and 9-14 in the reply filed on 8/17/2022 is acknowledged.

Claims 4, 7, 8, and 15-19 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation wherein the polymerized units are issued from the monomers of a monomeric composition comprising “20 to 40 % of said monomer b) selected from the group consisting of: styrene, methyl methacrylate, and mixtures thereof” in claim 1.  However, since claim 1 requires that b) comprises vinyl aromatic monomer, there is insufficient antecedent basis for methyl methacrylate in the claim since methyl methacrylate does not comprise vinyl aromatic monomer.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 9-13 and 24 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rost et al. (US 2019/0144585).
	In ¶’s 21, 22, 24, 75 and 89, Rost et al. teach an aqueous polymer dispersion comprising polymer polymerized units from:
10 to 90% of monomer M1a comprising n-butyl acrylate or 2-ethylhexyl acrylate, based on 100% of monomer M, which includes both M1a and M1b; (see ¶’s 60, 61 and 76)
10 to 90% of monomer M1b compressing styrene, based on 100% of monomer M;
	less than 10% of monomer M3 comprising hydroxy C2-C4 alkyl (See ¶ 49 and 74);
	0.05 to 5% of monomer M2 comprising acrylic acid or methacrylic acid (¶ 23); and
	up to 1% of isoalkyl 3-mercapto chain transfer agents (¶ 89);
the said polymer having a Tg from -20 to 90 °C.( ¶128)
	In ¶’s 109 and 117-119, Rost et al. teach wherein the dispersion comprises 0.2 to 5% of a surfactant system consists of the combination of at least one of the anionic surfactants with at least one the non-ionic surfactants., in a weight ratio ranging from 0.5/1 to 10/1.	
	While Rost et al. do not expressly teach that a gel content of 5 to 60% was formed during the polymerization of the polymer, it is reasonable that the polymer of Rost et al. would possess the same claimed properties since the composition and process of the polymer of Rost et al. is essentially the same as the claimed composition, and would result in the same gel content.  The USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald  et al , 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

Claim(s) 1-3, 5, 6, 9-14 and 24 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Willerich et al. (US 2019/0241762).
	In ¶’s 20, 62-64, 71, 72, 80, 86, 87, 90, 120, 148, 149 and 192, Willerich et al. teach an aqueous polymer dispersion comprising polymer polymerized units from:
10 to 90% of monomer M1a comprising n-butyl acrylate or 2-ethylhexyl acrylate, based on 100% of monomer M, which includes both M1a and M1b; (see ¶’s 61-64)
10 to 90% of monomer M1b compressing styrene, based on 100% of monomer M;
	less than 10% of monomer M3 comprising hydroxy C2-C4 alkyl (See ¶’s 86-87);
	0.05 to 5% of monomer M2 comprising acrylic acid or methacrylic acid (¶ 71-72); and
	up to 1% of isoalkyl 3-mercapto chain transfer agents (¶ 120);
the said polymer having a Tg from -20 to 90 °C. (¶ 90)
	In ¶’s 148 -150, Willerich et al. teach wherein the dispersion comprises 0.2 to 5% of a surfactant system consists of the combination of at least one of the anionic surfactants with at least one the non-ionic surfactants., in a weight ratio ranging from 0.5/1 to 10/1. In ¶ 192, bases such as NaOH are taught to be added to the composition prior to use to control its Ph.
	While Willerich et al. do not expressly teach that a gel content of 5 to 60% was formed during the polymerization of the polymer, it is reasonable that the polymer of Willerich et al. would possess the same claimed properties since the composition and process of the polymer of Willerich et al. is essentially the same as the claimed composition, and would result in the same gel content.  The USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald  et al , 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because of the new grounds of rejection, above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE